SOMMERVILLE, J.
This is a petitory ac-' tion, wherein the plaintiff seeks to recover property in the possession of the defendant, alleged to be valued at more than $2,000. There was judgment in favor of plaintiff recognizing the succession of Lacroix to be the owner of the property, and a judgment in favor of defendant for improvements. Plaintiff has appealed; and defendant has answered asking for the reversal of the judgment in so far as it recognizes plaintiff as the owner of the property.
. The only evidence offered by plaintiff to sustain her allegation as to the value of the property is the act of sale made by J. F. D. Oeamichen to the deceased, Francois Lacroix, for $650. The only other evidence on this point was offered by the defendant, going to show that a transfer of the property had been made by the succession of Lacroix to W. H. Wright for $65, and by Wright to defendant for $250.
Defendant, in his answer, alleged that he had put improvements on the place, for which he asked judgment, in ease of eviction, in the sum of $1,086. He proved his claim to the extent of $950. On cross-examination, he was asked by counsel for plaintiff:
“What do you value the property at about now?”
And he answered:
“I could not say; about $1,500 or $1,800.”
The foregoing is all the testimony in the record on the value of the property, and, as the matter in dispute is shown not to exceed $2,000, and therefore below the jurisdictional limit of this court,
The case is transferred to the Court of Appeal for the parish of Orleans, to be there proceeded with in accordance with law, provided the appellant or her attorney makes the oath provided for in Act No. 56 of 1904.